Citation Nr: 9913872	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  95-07 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for headaches, claimed as 
secondary to head trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to July 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1994 RO decision which denied service 
connection for headaches, claimed as secondary to head 
trauma.  In February 1997, the Board remanded the veteran's 
claim to the RO for further development.  The case was 
returned to the Board in March 1999.


FINDING OF FACT

The veteran has not presented competent evidence of a 
plausible claim for service connection for headaches, claimed 
as secondary to head trauma.


CONCLUSION OF LAW

The veteran's claim for service connection for headaches as 
secondary to head trauma is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from July 1951 
to July 1955.  

Numerous attempts have been made to obtain the veteran's 
service medical records (including after the Board's remand), 
but the National Personnel Records Center has indicated that 
the records cannot be located.  There are also no pertinent 
secondary medical records from service, such as morning 
reports and sick call reports.  The veteran's service 
personnel records were obtained; these indicate he did not 
engage in combat and contain no references to head trauma or 
headaches.

There are no post-service medical records until the 1980s; 
the records prior to 1993 refer to various ailments but do 
not refer to headaches or head trauma.

An April 1993 VA treatment record shows that the veteran 
complained of intermittent frontal headaches for years and 
related that such were worse now.  It was assessed that he 
may have tension headaches and that his blood pressure 
condition may play a role in such.  In May and June 1993, he 
was treated for hypertension and continued to complain of 
headaches.

In September 1993, the veteran filed a claim for service 
connection for headaches which he said were secondary to in-
service head injury.

VA treatment records in October 1993 show that the veteran 
continued to be treated for hypertension and he continued to 
complain of worsening headaches.  It was noted blood pressure 
was under good control and that he probably had tension 
headaches.  A November 1993 VA report of a CT scan of the 
head reflects that the veteran had a clinical history of 
worsening headaches.  The CT scan impression was no evidence 
of a mass, hemorrhage, or infarct; cortical atrophy was 
within normal limits for the veteran's age.

In May 1994, the veteran filed a "Report of Accidental 
Injury" (VA Form 21-476), claiming he had sustained injury 
on three occasions aboard ship during service in the Navy 
when his ship was stationed in the Mediterranean Sea and off 
Cuba.  He said the first injury occurred when he was struck 
on the top of the head by a steel locker cover.  He said this 
injury required stitches and that he lost blood.  He said he 
was injured a second time, over the right eye, when hit by a 
crank handle.  He said this injury also required stitches.  
He said he was injured a third time when he was thrown into a 
bulkhead during firing exercises.  He said his injuries 
included a lump on the back of his head and impaired hearing.

In statements filed from June 1994 onward, the veteran 
repeatedly said that he sustained multiple head injuries 
during service and that he currently had headaches as a 
result of such.  He related he was seen by family doctors 
immediately after his discharge.  He said he complained that 
he had intermittent headaches and was told that his blood 
pressure was up.

In April 1995, the veteran testified at a RO hearing.  He 
described three shipboard head injuries when he was in the 
Navy.  He said that about one month after his service he 
noticed that he had headaches.  He said he went to doctors 
and complained of headaches but did not explain how he had 
sustained head injuries during service.  He said he was told 
he had a blood pressure condition and that such, more than 
likely, was causing his headaches.  He said he was told to 
take aspirin but that the headaches persisted and that he 
resigned himself to such a condition.  He related that many 
years later another doctor told him that his headaches were 
somehow related to his blood pressure condition.  He said 
that the VA first began treating his headaches in about 1990.  
He said he was told by a doctor that his headaches were not 
caused by his blood pressure condition. 

In February 1997, the Board remanded the veteran's claim to 
the RO so that further evidentiary development could be 
completed.  Pursuant to the Board's remand, the RO contacted 
the veteran and asked him to provide, among other things, 
detailed information regarding the names and addresses of the 
doctors who treated him shortly after his discharge from 
service.  In November 1997, veteran responded that he did not 
know the location of one doctor who treated him and he did 
not know the name of the other doctor who treated him.  He 
also indicated he had been unable to locate former shipmates 
who may have known of his head injuries.




II.  Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The veteran claims service connection for headaches as due to 
head trauma.  His claim presents the threshold question of 
whether he has met his initial burden of submitting evidence 
to show that his claim is well grounded, meaning plausible.  
If he has not presented evidence that his claim is well 
grounded, there is no further duty on the part of the VA to 
assist him with his claim, and the claim must be denied.  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136 
(1994).  For a service connection claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis), of incurrence or aggravation of a disease 
or injury in service (medical evidence or, in certain 
circumstances, lay evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

Numerous attempts have been made to locate the veteran's 
service medical records from his 1951-1955 active duty; 
however, the service department has been unable to locate the 
records and it is possible they were destroyed in the 1973 
fire at the National Personnel Records Center.  The veteran 
alleges he was treated for headaches shortly after service, 
but there is no medical evidence of this.  The first medical 
evidence of headaches is from 1993, almost four decades after 
the veteran's release from active service, and none of the 
recent medical records note residuals of head trauma or 
attribute current headaches to remote head trauma.

Aside from his bare assertions, the veteran has presented no 
independent evidence that he sustained head injuries in 
service.  Even assuming that he did indeed sustain head 
trauma during service, there is still no competent medical 
evidence linking his current headaches, first documented 
decades after service, with any incident of service including 
claimed head trauma.  In order for a service connection claim 
to be well grounded, it must be supported by competent 
medical evidence showing causality between service and the 
current disability.  Caluza, supra.  No such competent 
medical evidence has been submitted.  The veteran's own lay 
assertion that his headaches are residuals of service head 
trauma is not cognizable evidence since, as a layman, he has 
no competence to give a medical opinion on the diagnosis or 
etiology of a condition; thus, his statements do not serve to 
make his claim well grounded.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Since the veteran has not met his initial burden of 
presenting evidence of a well-grounded claim for service 
connection for headaches as secondary to head trauma, his 
claim must be denied.


ORDER

Service connection for headaches, claimed as secondary to 
head trauma, is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 

